Earl Warren: Number 84, Albert Martin Cohen, Petitioner, versus Denis M. Hurley. Mr. Kiendl.
Theodore Kiendl: May it please the Court. This case is here on certiorari to review a decision of the Court of Appeals of the State of New York, which affirmed an order of the Appellate Division in the Second Department of the Supreme Court of the State of New York, disbarring the petitioner from the further practice of the law. In the Court of Appeals, the opinion of that Court was written by the Chief Judge. There was one dissent in a separate opinion by Judge Fuld in the Appellate Division of the Second Department where the disciplinary proceeding originates in which had power and control over the bar. The opinion was written by Mr. Justice Baldock and there was one dissent by Mr. Justice -- Mr. Justice --
Speaker: Kleinfeld
Theodore Kiendl: -- Mr. Justice Kleinfeld -- and an indication by the presiding justice in the concurring opinion with the -- the Court's opinions that he entertained some reluctance in reaching the conclusion to go with the majority in that case. Now, the amended remittitur shows clearly, as we see it, that the federal constitutional question was raised and necessarily disposed off in the Court of Appeals. Your Honors will see at page 96 of the transcript of record, the Amendment to the remittitur in which it was stated amongst other things that upon the appeal herein, they were presented and necessarily passed upon questions under the Constitution of the United States quoting them and then concluding the Court of Appeals held that the rights of appellant, petitioner here, under the Fourteenth Amendment had not been violated. Now, our case is somewhat different from the two cases that proceeded and that there's nothing here involving any question about Communist membership, subversive activities or anything of that kind, violent overthrow of the Government by force and violence. This is a case involving an attorney. And the facts are virtually uncontradicted and so far as this Court is concerned, we think conceded. We may draw different inferences from some of the facts but essentially, the basic term and the facts in this case are undisputed. And if I may, I'd like to briefly summarize them. The petitioner was admitted to practice in the Supreme Court of the State of New York in the year 1922, almost 38 years ago. He specialized in the practice of negligence law, taking personal injury cases and death cases on contingency basis. And he continued that practice right up to the time that this disbarment order was entered a year or so ago since it's been stayed by an order of this Court. Now, in the course of his practice, he was compelled under the rules of that Court improperly to file statements of the retainers that he accepted in these personal injury cases. If you'll entertain more than five such cases in a year, you had to file written reports with the Appellate Division and this was done -- and this record shows that during the course of a period of five years from 1954 to 1958 inclusive, he had filed some 300 of retainers or an average of some 60 a year in this specialty in which he was engaged. There came a time when the Appellate Division in the Second Department for reasons that we're satisfactory to it, ordered a judicial inquiry into practices existing in the bar and the borough of Brooklyn, the County of Kings. Those practices we might call "ambulance chasing" practices for want of a better word. And the inquiry started in the subpoena duces tecum was served on this petitioner. Subpoena called for the production of all his books and records pertaining to these retainers. It also called for his attendants as a witness. And he attended before there was inquiry which was being conducted by an additional special term of the Supreme Court but had been delegated for that purpose by the Appellate Division of the Supreme Court. He attended and was asked various questions. He was asked to produce his books and records including his bank accounts and things of that kind. He was asked some 60 different questions, touching along and relevant to unquestionably the professional -- his professional conduct in some of these retainer cases. There's no doubt the relevancy of the question, and no doubt about the propriety of the injury. But he took the position on the advice of able and experienced counsel. And in the utmost good faith that under the Constitution of the United States and the Constitution of the State of New York, he was entitled not to become a witness against himself, treated the doctrine -- the privilege of self-incrimination, refuse to answer, refuse to produce these records. Now, the only answered questions were of this nature and I summarized them from the respondent's brief, page 7. The only answered questions related to the identity of his law office, partners and so forth to his possession of the record, to any possible destruction of the records to his bank accounts, to his paying off police officers, caught or prison employees to his paying insurance company employees and promising to pay the laid persons 10% of recoveries or settlements. That was the type of questions that were answered, that he refused to answer.
Felix Frankfurter: Mr. Kiendl, you indicated that these questions -- that the claim was partly based on the Fifth Amendment and not merely the -- the New York privilege against self-incrimination.
Theodore Kiendl: No question about it at all. It was based --
Felix Frankfurter: Would you mind just -- just reading his under faith? I don't think quite see that these -- on the faith of the subject matter of these questions related to -- to potential federal offenses.
Theodore Kiendl: In the Amendment to the remittitur, if I may quote it rather than attend to paraphrase it, Your Honor, which appears at page 96 with this record. The statement is made upon the appeal herein. They were presented and necessarily passed upon questions under the Constitution of the United States. The appellant asserted that his disbarment based solely upon his reliance in good faith and his constitutional privilege against self-incrimination in a nonadversary proceeding without any substantive charges of misconduct being made or proven against him at a full hearing where the right of confrontation and cross-examination of witnesses and full and ample defenses would be available was violated of due process of law under the Fourteenth Amendment and that his disbarment based on his assertion in good faith of his constitutional privilege against self-incrimination which the Appellate Division held constituted or refusal to cooperate with the Court and a breach of the Canon of Ethics violated his guarantees of due process of law under the Fourteenth Amendment. The Court of Appeals held that the rights of appellant under the Fourteenth Amendment had not been violated.
Felix Frankfurter: Well, is that -- am I to infer from that that you are arguing or at least assuming that the Fifth Amendment is to be read into the Fourteenth?
Theodore Kiendl: No, if Your Honor please.
Felix Frankfurter: Then I repeat my question. On the face of it, the things that you -- the subject matter of the questions that you read from -- on page 7 of the respondent's brief, they don't obviously seem to me to relate any danger of being prosecuted on any federal law.
Theodore Kiendl: Well, if Your Honor please, our position is this. That the question of which is essentially presented here is this. Did the State violate due process? In summarily, disbarring an attorney from the further practice of his profession, who relies on his constitutionally guaranteed right against self-incrimination --
Felix Frankfurter: Given by --
Theodore Kiendl: -- in good faith.
Felix Frankfurter: Yes. Given by the State Constitution as well as the Federal Constitution.
Theodore Kiendl: Unquestionably, Your Honor.
Felix Frankfurter: But -- and my -- well, I can understand that -- that he brings himself under jeopardy under the state guarantee -- against self-incrimination. I don't -- under faith that they see how he comes within the scope of the protection of the Fifth Amendment.
William O. Douglas: Did some of this relate to bank -- bankruptcy proceedings or bankruptcy matters?
Theodore Kiendl: Not at all. Entirely, the personal injury negligence cases --
Felix Frankfurter: Alright.
Theodore Kiendl: -- which he specialized. We submit that that is the one and the sole question and the narrow question presented to this Court. And we submit that due process was violated in this case by the arbitrary exercise of the courts of his right to censor, suspend, disbar and so forth members of the bar. Now, we must admit very frankly to this Court that neither the respondents nor the court below agreed with us on a court that that was the simple question presented. The court below took an entirely different view of it in one which we think was wholly unjustified. It was arbitrary, that was capricious that one had no rational basis to support it. The court below -- the respondent below went off into this line of reasoning. Say they, "Here is a lawyer who, from the very time that he's admitted to practice law, owes the absolute and vital duty to the court, to the public, to the bar of frankness and candor in full cooperation, that he's entitled to every constitutional right including due process under the Fourteenth Amendment, that when he took the position that he will refuse to answer on the ground of self-incrimination, he was perfectly within his rights. He has the absolute right. He has the perfect right to plea that privilege. But he did so at the parallel, at the danger of committing professional suicide, that's what it was tantamount to. Of course, I'm familiar with the decisions of the courts. The disbarment of an attorney is not punishment. I'm familiar with the fact that it's not a penalty of forfeiture in the accepted sense. But the consequences to the disbarred lawyer, is just as bad as if he cuts his own professional growth. Now, they say that the attorney who comes before a judicial inquiry into ambulance chasing and refuses to answer this type of question does not possess the character and fitness to the requisite for admission to the Bar in the State of New York. And that his complete cooperation must be continuously given as long as he remembers -- remains a member of that profession. We think the situation has summed up succinctly and completely in one sentence of the dissenting opinion in the court of original jurisdiction. Mr. Justice Kleinfeld there stated, and I read from page 96. I'm afraid I have the wrong page, Your Honor. I'll find it in just a minute. Sorry, it takes so long.
Felix Frankfurter: Go ahead.
Speaker: It begins at 77.
Theodore Kiendl: 77?
Speaker: Yes.
Theodore Kiendl: Yes, it should be page 77. And I have it now. Mr. Justice Kleinfeld there said, at the bottom of the page, "Despite all disclaimers to the contrary, respondent is being disbarred for pleading his privilege against self-incrimination." And we say there's no escape from that conclusion when this record is read by this Court. That's the one and the only reason why he was disbarred. They call it a refusal to answer questions -- but the refusal to answer questions were implicitly the invocation of the constitutional right against self-incrimination. They are so unutterably and inextricably interwoven that they are substantially one in the same thing. And to say that a member of the bar may exercise a constitutional right not to become a witness against themselves should be disbarred ipso facto per se for taking that position to us seems to be entirely wrong and it's a denial of due process and an arbitrary denial which warrants the intervention of this Court to correct that situation. Now, what do they say about the consequences that would ensue? They predict that dire consequences would happen if a lawyer in the position of this petitioner were permitted to standby, refused to answer questions, refused to produce records that it would hobble and prejudice and impair the possibility of the Court through its duly accredited agent, the Supreme Court additional special time, from cleaning the professional house impertinently from ensuring the non-existence of illegal practices, unethical practices that this Court would be stopped, powerless, impotent is the word that they used in once sense. We say that's not at all so. And that's merely driving a red herring across the trail. There were two avenues of approach that were available to this inquiry that they could have used and used effectively without going through this summary process of disbarment solely for the exercise of a constitutionally guaranteed privilege. The two things they could've done was this. When he was called before the Committee -- I'm sorry, I said Committee. I was thinking of the last case, called before the -- the inquiry. He was told that this was not an adversary proceeding, that he was not a defendant, that he was not a respondent that he was not being charged with anything. But that, the inquiry had in its possession information which indicated his participation in professional misconduct, that's what he was told. And when he was confronted with that information, he took the position he did take. Now, if the inquiry had that information and it was available, they were empowered and authorized and had full authority to go along with the proposition of bringing a disciplinary proceeding against the petitioner, trying it in use -- usual way and plenary fashion giving him all the safeguards that he was entitled to under the Due Process Clause and protect the court, the bar and the public against these very dire consequences that they have predicted to be otherwise in the suit. But they had an even more important possibility. In connection with the inquiry that was being conducted by this addition of special time, they were parallel with that inquiry, grand jury proceedings. And in the grand jury proceedings, this petitioner could've been called by serving him with a subpoena to appear before a grand jury and compel to answer questions of the very character which were asked in -- at this inquiry, compelled to produce the very documents. Would he -- they asked him to produce under the subpoena duces tecum at the inquiry. And if he refuse to answer those questions and refuse to produce those documents, under the law of the State of New York beyond any doubt, he would've been in contempt if he refused to answer. He would've been subject to imprisonment. He would've been subject to disciplinary process.
Felix Frankfurter: He couldn't have -- could he not have invoke the same privilege before the grand jury -- in refusing to answer grand jury question?
Theodore Kiendl: He could, Your Honor, but if the grand jury gave him complete immunity as they did and do, then he was in the position that I've outlined.
Charles E. Whittaker: Well, do you think is that to argue, sir -- is -- is that to argue that the grand jury maybe used for the investigation of civil manners?
Theodore Kiendl: This wasn't really a civil manner and they accept the sentence, but in any event, the grand jury was used in this very investigation, in this particular matter, not as against this particular petitioner but as against other, and we cite the case that I'm coming to later, In re Cioffi, I think it's pronounced, C-I-O-F-F-I, where the grand jury did ask questions to the man who was somewhat in similar situation.
Charles E. Whittaker: You don't argue that the bar in cleaning its house, its own house, may resort to grand jury proceedings, do you?
Theodore Kiendl: We maintain that under the situation that existed in this case, this particular inquiry set up by the Appellate Division whom we're dealing of an additional special time, had the right to be paneled the grand jury to make such investigation that was necessary and that it did serve in this particular situation in cleaning its own house, in awarding his dire consequences and continue ambulance chasing, solicitations, payment of fee, (Inaudible), and things of that kind. I'll mention that case a little later on if I may Your Honor but I'll try definitely not to forget it. Now, if those disastrous consequences were not ensued, we realize that we're not using lawfully expression home free at all. We're still met with the line of cases in this Court, seem so extensively argued both orally and in writing in the last two or three years. I refer to the line of cases beginning with Lerner, running through Bilo -- Beilan, and Nelson, and Globe, and cases of that character. All those cases had been argued today, cases that arose under states statutes or constitutions. There, the refusal to answer, were despite statutory legislative enactments requiring the employees, the public employees to give answer to those questions at the pain of dismissal. And we say that they're radically different. It's been argued here this afternoon from the situation involved so far as an attorney is concerned. And we not only say that, but we say there's respectable authority sustaining it. We think it's implicit in the decision of this -- this Court in those very sharply divided opinions that the basis, the inherent basis of the decision sustaining the dismissal of the teacher, of the policeman, of the subway worker was all because of the relationship of master and servant, employer or an employee. And we cite three cases that we think squarely support that from other courts. First, we cite the case, Supreme Judicial Court of Massachusetts where that Court was asked by the Legislature of that State to render an advisory opinion I'm about to propose about the constitutionality of the proposed bill that made it mandatory, give authority to dismiss teachers, both public and private, if they refuse to answer questions regarding communistic or sub -- subversive activity. And in that case, unanimous, Supreme Judicial Court of Massachusetts decided that it would be definitely unconstitutional if private teachers were brought into the same category with public teachers. That -- the two situations were radically different. And they used the word "perfectly obvious". It was perfectly obvious that the cases were different. In the Supreme Court of Illinois, courts refused to disbar a lawyer who took the advantage of his constitutional privilege and differentiated that case from the case of a policeman, public employee. And in the famous case of Sheiner in Florida, a situation almost analogous to this case at bar, was presented in the Supreme Court of Florida to refuse to disbar a lawyer who took advantage of one of his constitutional rights. And after the case was originally decided by the Supreme Court of Florida, this Court decided the cases that I've referred to. And on the petition of the Bar Association, Supreme Court of Florida was asked to review its decision in the Sheiner case in the light of the impact of the decisions of this Court and it did review its decisions in the former case, its decision in the former case in the light of the decisions here and reached precisely and exactly the same conclusion that this Court's rulings on those cases were not finding on an attorney who took advantage of the constitutional privilege. There were two more matters that I want to refer to and I should start. You cite the Gray and Ellis cases in the appellate -- in the Court of Appeals in the State of New York as authority for the proposition that we were entitled to take advantage of our constitutional rights even as a lawyer. The Court of Appeals in its opinion by its Chief Judge rather apologetically referred to those cases as we read his opinion. He said this, and I read from page 87.
Hugo L. Black: Page what?
Theodore Kiendl: 87. The appellant's reliances on matter of Gray and matter of Ellis, matter of Sullivan and matter of Coffenberg, the four cases in the Court of Appeals in the State of New York. None of those decisions control us here. The precise question in Gray and Ellis was as to whether a lawyer who offered to answer all pertinent questions could be compelled in such an investigation to waive immunity and advance a question. The holding in each case was that the lawyer, like every other citizen, is constitutionally privileged not to answer damaging question. The difference between those cases and the present one may seem slight but it is enough to permit a fresh examination of the question now directly presented. We think when Your Honor reads the decision in those cases, you will see that the distinction, the difference was not slight that there was no real substantive difference between those cases and the case at bar. Here is the situation that has tremendous importance to all members of the bar everywhere. It's a case of far-reaching effect that's tantamount if this Court sustained the decision of the state courts to a holding that the State can compel lawyers to be witnesses against themselves. It is tantamount to a holding that a lawyer is not a citizen the same as every other citizen in the United States but as one court below said assumption, a second grade citizen. Is respondent taking the position? The respondent taking the position on the other hand that lawyers or super citizens, that they're "citizens plus" is the expression that they used and they're held to a much higher state of answerability or responsibility than the school teacher or the subway employee. All this regardless of the fact that in this case, so far as this record, it appears, here is a lawyer of exemplary character until this situation came up for 37 years, a lawyer who has an unblemished record at the bar, a lawyer who has been a legislature -- legislator, a lawyer who was running for judicial office and has been endorsed as qualified after these things had happened by three major bar associations of the City of New York. Now, we say that in that situation, it was nothing short of being arbitrary for the state courts to disbar him for exercising his constitutional rights. We point out in our brief one case that I wanted to refer to because of a question that has asked me by Mr. Justice Whittaker and that is the Cioffi case. At page 8 of our reply brief, we discussed that case somewhat. In the Cioffi case, Cioffi was called before a grand jury, as I have indicated, in connection with this judicial investigation in the ambulance chasing and took the position that he would refuse to answer questions because of the fact that he wasn't granted the full immunity that he was entitled to. The courts disagreed with him. And he was held in contempt. He took the case in the Appellate Division. The Appellate Division sustained the lower court. He took it to the Court of Appeals. The Court of Appeals sustained the lower court and held the grand jury had given him full immunity, everything that he was entitled to by a pleading to defend himself -- the privilege of self-incrimination. We cite that case as authority for a proposition on that page and the respondent says, "That's not so at all, that we're citing a case which completely demolishes our thesis." At page 8 of our reply brief we referred to it. That is the case of In re Cioffi. And he says that as result of the position taken by Cioffi in that case, the District Attorney was blocked as -- the inquiry was blocked in this case quite the contrary as the fact. As a matter of fact, in the Cioffi case, when that case went through the Court of Appeals and the Court of Appeals determined that he had gotten full immunity in the grand jury proceeding. Mr. Cioffi came back and testified and testified fully and I think he's even now testifying in the course of this inquiry so that the dire prediction of what would happen if they resorted to grand jury proceedings in that case, it's just the opposite of what they contend. Now, we conclude with just this statement. And I want to attempt to paraphrase the very language of Mr. Justice Frankfurter in the Schware case.
Hugo L. Black: In what case?
Theodore Kiendl: Schware, S -- I think, it's pronounced Schware, S-C-H-W-A-R-E. There, Mr. Justice Frankfurter -- I'll find it in just a second. I seem to have trouble finding the right brief." To hold as the Court did that Communist affiliation for six to seven years up to 1940, 15 years prior to the Court's assessment of it, in and off itself made the petitioner a person with questionable character is so dogmatic in inference as to be wholly unwarranted." Paraphrasing that language to the situation in this case, we submit that the whole as the courts below did that the exercise of a guarantee, constitutional privilege in and of itself made the petitioner forfeit his right to practice law is so dogmatic in inference as to be wholly unwarranted. We submit that this decision below was wrong that it should be reversed by this Court.
Earl Warren: We'll recess now, Mr. --